IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MONTY CLAIR CHAPMAN, TRUSTEE OF          : No. 467 WAL 2016
THE MONTY CLAIR CHAPMAN TRUST            :
AGREEMENT DATED AUGUST 17, 2000,         :
AND CONNIE A. CHAPMAN,                   : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                 Petitioners             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
CHEVRON APPALACHIA, LLC,                 :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.